Citation Nr: 1117159	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  08-15 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to December 1962.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In February 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of that proceeding has been associated with the claims folder.  At the Travel Board hearing, the Veteran submitted additional evidence and waived his right to have it initially considered by the RO.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  At the February 2011 hearing, he testified that he was exposed to loud noises from working in the engine room and weapons fire during service.  He testified that his wife commented on his diminished hearing acuity after service.  He further reported that he was not exposed to loud noises from bow hunting following his separation from service. 

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

According to a private January 2007 opinion, the Veteran's physician opined that his hearing loss and tinnitus were caused by four years of loud noise exposure in the engine room.  The Veteran also was afforded a VA audiological examination in May 2007.  However, the Board finds that neither report is adequate for rating purposes and that a remand is necessary so that a new examination and nexus opinion can be obtained.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Here, the May 2007 VA examiner opined that the Veteran's hearing loss and tinnitus are less likely as not to have been initiated by noise exposure in military and "aggravated by occupational and recreational noise exposure, and presbycusis."  She initially indicated that the claims file was not available, but that noise exposure was conceded.  She also noted that the Veteran conceded noise exposure from post-service hunting which has been shown to be an inaccurate factual premise.  In the addendum, she simply noted that after review of the claims file with service treatment records, a September 1961 audiogram showed hearing thresholds within normal limits.  No further rationale was offered.  The opinion provided in the examination report is inadequate for failing to state a rationale.  In a subsequent February 2011 letter from a private audiologist, it was noted that the Veteran had a four year noise exposure history from service and a longstanding history of sensory neural hearing loss with high frequency notch pattern consistent with noise exposure.  Given the inconsistencies and lack of an adequate rationale in either opinion, an additional examination and medical opinion is needed.  

Accordingly, this case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA audiological examination for purposes of determining the nature and etiology of his bilateral hearing loss and tinnitus.  The claims folder must be made available to and reviewed by the examiner.  Indicated tests, if any, should be performed.

As part of the examination, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent or better probability) that the Veteran's bilateral hearing loss and/or tinnitus are etiologically related to an event, injury, or disease in service, to include as a result of exposure to loud noises.  

In providing this opinion, the examiner should specifically address any statements from the Veteran regarding the onset and continuity of his bilateral hearing loss and tinnitus.  

The examiner also should specifically address the letters from the private examiners indicating that the Veteran's hearing loss is related to in-service noise exposure.  

Additionally, the examiner is directed to assume (due to the Board's factual finding) that the Veteran was exposed to loud noises in service from working in the engine room and from weapons fire, and that he did not experience significant post-service recreational noise exposure.  

A thorough rationale must be provided for all opinions expressed.  If the examiner is unable to provide any requested opinion, a supporting rationale must be provided concerning why the opinion cannot be given.

2.  Following the completion of the above, readjudicate the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


